Citation Nr: 0816927	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-33 484	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1965.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2004 rating action that denied service 
connection for a low back disability.

In June 2007, the veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

By decision of September 2007, the Board remanded this case 
to the RO for further development of the evidence and for due 
process development.

The issue on appeal is again being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The VA 
will notify the appellant when further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) include enhanced duties to 
notify and assist claimants.    

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a remand by the Board confers upon the veteran, as 
a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.  

Appellate review discloses that in September 2007 the Board 
remanded this case to the RO for an additional statement from 
S. Maitra, M.D., the physician who examined the veteran in 
July 2003 at the Detroit VA Medical Center (VAMC) and 
furnished a supplemental statement in August 2005.  The Board 
requested the doctor to furnish another opinion regarding the 
etiology of the veteran's current low back disability which 
specifically discussed additional evidence added to the 
claims folder since August 2005, namely, July 1972 medical 
evidence and letters written by private medical examiners, 
and which provided the complete rationale for the opinion.  
Although Dr. Maitra furnished a medical opinion in October 
2007, the Board concurs with the veteran's representative's 
March 2008 written argument that the October 2007 medical 
statement did not contain the detailed comments and rationale 
requested by the Board.  

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  Inadequate medical evaluation frustrates judicial 
review.  Hicks v. Brown,  8 Vet. App. 417, 422 (1995).  Under 
the circumstances, the Board finds that this case must thus 
be remanded to the RO to obtain a supplemental statement from 
Dr. Maitra at the Detroit VAMC to resolve the issue on 
appeal.  

The RO should also contact the veteran and request him to 
sign and submit authorization, following the current 
procedures prescribed in 38 C.F.R. § 3.159, for the VA to 
obtain copies of the complete records of surgical treatment 
of his low back at the Pontiac, Michigan General Hospital on 
or about July 1972.

In April 2004, the Social Security Administration (SSA) 
notified the veteran that he was entitled to disability 
benefits.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  In this case, the Board finds that due 
process of law requires the RO to obtain a copy of the SSA 
decision awarding the appellant disability benefits, together 
with all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities.  The Board points out that, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1). 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the SSA a 
copy of the decision awarding the 
appellant disability benefits, together 
with all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

2.  The RO should contact the veteran and 
his representative and request him to 
provide written authorization to enable 
the VA to obtain copies of the complete 
records of surgical treatment of the 
veteran's low back at the Pontiac, 
Michigan General Hospital on or about 
July 1972.  This should include reports 
of medical history, current examination, 
radiology, and consultation, and 
operative reports.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

4.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
return the claims folder to S. Maitra, 
M.D., at the Detroit VAMC for a detailed 
medical statement to supplement his prior 
August 2005 medical opinion regarding the 
etiology of the veteran's current back 
disability.  

Dr. Maitra should specifically review the 
evidence added to the claims folder 
subsequent to his August 2005 medical 
statement, and render an opinion for the 
record as to whether it is at least as 
likely as not (i.e., there is at least a 
50% probability) that the veteran's 
inservice low back complaints and 
clinical findings were the early 
manifestations of any currently-diagnosed 
low back disability.                                                

In reaching his opinion, Dr. Maitra 
should provide a detailed discussion of 
the veteran's documented medical history 
and assertions, and specifically include 
references to and discussion of the 1972 
medical records from the Pontiac General 
Hospital; P. Croissant, M.D.,'s December 
2004 medical reports; B. Chinta, M.D.,'s 
December 2004 report of computerized 
tomography of the veteran's lumbar spine; 
L. Silverman, M.D.,'s June 2007 medical 
report; and the June 2007 chiropractic 
reports of K. deLap, D.C., and J. Cowan, 
D.C.

Dr. Maitra should set forth the complete 
rationale for the conclusions and opinion 
reached in a printed (typewritten) 
report.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.
 
7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

